WASHBURN, J.:
Epitomized Opinion
The Waverly Grain Company became deeply in debted and finally the Buffalo Milling Company suéc for money due it. The Grain Co. admitted the indebtedness, and asked the court for the appointmen of a receiver. A receiver was finally appointed, anc this receiver from time to time made applications tc the court to borrow money to preserve the property and to issue receivers’ certificates therefor.Various sums were so borrowed, the milling company asqui-escing to these transactions. • The various loans were given priority over the Milling Co.’s mortgage anc elaim, and finally after other creditors had filed cross-petitions for various sums due them, the Milling Co filed a motion to vacate the appointment of the- receiver upon the ground that the court was withoul jurisdiction to make the appointment in the first instance. This motion was overruled, and then the Milling Co. prosecuted error. In sustaining the lower court, the Court of Appeals held:
1. One who consents to the appointment and participates in the proceedings thereafter-, and recognizes the acts of the receiver and the legality of his appointment, cannot later object to the appointmenl upon any .ground which would have been available tc prevent his appointment or secure his discharge ii timely application had been made therefor.